DETAILED ACTION
This Non-final action is responsive to communications: RCE filed 12/07/2021.
Applicant amended Claims 1, 9, and 17; cancelled claim 15; added claim 17. Claims 1-14, 16-21 are pending. Claims 1, 9, and 17 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Attempted communication with Applicant Rep
4.	Called and left telephonic message to applicant rep Brian Parke at 435-575-1381 on 1/15/21 PST noon time. This is a placeholder for future communication and interview as needed (applicant is suggested to call me back at 571-270-0424 to discuss further).  Several prior arts are discussed in “prior art not relied upon” section 7. Discussed prior arts suggest major limitations of the independent claims but do not provide motivations for combination. Based on findings in the “prior art not relied upon” section 7, following amendment to the independent claims are being proposed and deemed necessary:
Amend claim 1 to incorporate all limitations of claim 6 and claim 7.
Amend claim 9 to incorporate all limitations of claim 10, claim 13 and claim 15.
Amend claim 17 to incorporate all limitations of claim 18.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
6.	Claims 1-14, 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10062434 B2, in view of specification disclosure of Patent No. US 9679643 B1 and US 10726916 B2.
Analysis is not shown since claims are directed to resistive memory drivers and similar subject matter of the CON applications. 
Obvious type rejection can be formulated using various combinations of the claims and/or disclosure of  the patents US 9679643 B1,  US 10062434 B2, and US 10726916 B2. Rejection of limitations within the scope of one patent claim can be explained in view of the of the disclosure of the other patents. All these 3 patents are subject to TD.

Prior Art Not Relied Upon
7.	The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure :   Iwata et al. (US 2004/0252551 A1) and Lym et al. (US 2014/0043887 A1) are still applicable for Claims 1-3, 5, 8, 17-18 for rejected under 35 U.S.C. 103. For example, regarding independent claim 1, Iwata teaches a device (Fig. 7: “MRAM device”), comprising: a first memory cell (Fig. 7: data cell in 12) and a second memory cell (Fig. 7: reference cell in 13); a first pair of a driver and a sinker (Fig. 7: 16A, 17A. see also Fig. 54 structure details), wherein the first memory cell (Fig. 
Lym teaches wherein when the first memory cell in a memory column approaches the sinker (Fig. 2: 1100, 1200) of the first pair of the driver and the sinker, the driver, in the first pair of the driver and the sinker, is configured to be controlled to have a decreased resistance (varying number of current conducting pmos transistors are enabled and thus overall driver resistance is varied according to row position. For example when memory cell is closer to driver, two pmos resistor 1224, 1211 are conducting contributing to higher overall resistance and when memory cell is away from driver, three pmos resistor 1224, 1221, 1211 are conducting contributing to lower overall resistance.   see Fig. 3: 1200 in context of para [0038]: “…according to the row address signal RA<0:m>, the row position control section 1222 disables the second control signal XC1 when the memory cell is positioned closer to the write driver 100, and enables the second control signal XC2 when the memory cell is positioned farther from the write driver 100…”. See also para [0023] and para [0033], lines 10-12: according to RA and CA, write current magnitude is determined). Regarding independent claim 17, selectively based on column and row address and write command), according to a row location of a memory cell in a column, conducting a number of a plurality of first parallel-connected metal oxide semiconductor (MOS) transistors of a first type (Fig. 3: 1224, 1221, 1211 pmos transistors in context of para [0038]) and a number of a plurality of second parallel-connected MOS transistors of a second type (Fig. 1 and Fig. 4: 11-1, 11-2, 11-3 nmos transistors in context of para [0045]: selectively conducted using write REF current according to write command and data)  different from the first type, wherein the memory cell (Fig. 3: 1500, 1400) has a first terminal coupled to the plurality of first parallel-connected MOS transistors (Fig. 3: BLSW end of memory cell is coupled to 1224, 12221, 1211) and a second terminal coupled to the plurality of second parallel-connected MOS transistors (Fig. 3, Fig. 4: ground end of memory cell is operably coupled to ground end of Fig. 4: 11-1, 11-2, 11-3); wherein when the memory cell approaches the plurality of first parallel- connected MOS transistors (location closer to the driver), the number of the plurality of first parallel-connected MOS transistors being conducted (para [0038]: less number of transistors e.g. 2 are enabled) is different from the number of the plurality of second parallel-connected MOS transistors being conducted (para [0034]: enabled number of stays same e.g. 3. When memory cell row location approaches driver, only 1224, 1211 are conducted but 11-1, 11-2, 11-3 are also conducted).

UEDA (US 2009/0010045 A1) and UEDA2 (US 20090225586 A1) are still applicable for Claims 9 and 10 rejection under 35 U.S.C. 103. For example,  Regarding independent claim 9, UEDA teaches device (Fig. 1: MRAM. See also Fig. 4, 5 MRAM configuration), comprising: a memory cell in a first column (Fig. 1: MC. See Fig. 4 also) and a reference cell in a second column (Fig. 1: RC. See Fig. 4 also),  wherein the reference cell is coupled to the memory cell through a word line (see Fig. 1: MC, RC are connected to same e.g. WL1); and a reference resistor (Fig. 4: REF) coupled to the reference cell (cell connected to IN2 node, e.g. MRR) and configured to operate in response to a driving voltage (Fig. 4: constant current source or Vref),  wherein the driving voltage is associated with a preset voltage (input voltage to OP) and a feedback voltage (Fig. 4: feedback voltage for OP) that is generated when a current (Fig. 4: Iref) flows through a first metal oxide semiconductor (MOS) resistor (Fig. 4: Qn3 diode connected transistor),  wherein the reference resistor comprises a second MOS resistor (Fig. 4: MRP1 or Qn3). UEDA2 teaches the first and second MOS resistors are configured to be controlled to have a resistance which equals a median value of a low state resistance and a high state resistance of the memory cell (see Fig. 4: Iref generation in context of Fig. 7 and Fig. 9).
LEE (US 2014/0219002 A1): Fig. 1A-Fig. 5 disclosure applicable for all claims, teaches write current control method for resistive memory. 
Takahashi (US 2014/0286081 A1): Fig. 1-Fig. 9 disclosure applicable for all claims, teaches driver, sinker circuitry and function.
SHIMOMURA et al.  (US 2009/0180310 A1): Fig. 7-Fig. 19 disclosure applicable for all claims, teaches driver, sinker circuitry and function.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 1-14, 16-21 are objected to because of nsdp double patenting rejection but would be allowable if the rejection is over-come.

Response to Arguments
Based on amendment, previously set claim objections are withdrawn.	
NSDP double patenting rejection is maintained since the current amendment does not impose significant limitation changes with respect to the double patenting arts. Specification disclosure of Patent No. US 9679643 B1, US 10726916 B2, US 10062434 B2 can be used in combination of claim sets to explain any amended differences.
Applicant’s arguments (see pages 9-15, Remarks 11/19/21) regarding the rejections of Claims 1, 9, and 17 are found persuasive and previous rejections are being withdrawn.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to us	e the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)